Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.           This communication is responsive to applicant’s amendments and remarks of 4/29/2022.   The amendments have been entered.   Claims 1, 3-4, 7, and 9 are pending now.

Allowable Subject Matter
3.           The following is an examiner’s statement of reasons for allowance: 
              As to claims 1 and 9, prior art of record does not fairly teach or suggest a power over fiber system, comprising:
              a power source including a semiconductor laser that is configured to output a feed light;
              a powered device including a photoelectric conversion element that is configured to convert the feed light into electric power;  
              an extender that is configured to extend a laser wavelength of the feed light;
              a first optical fiber to transmit the feed light having a first laser wavelength from the power source to the extender; 
              a second optical fiber to transmit the feed light having a second laser wavelength from  the extender to the powered device; wherein
              the extender is configured to extend the first laser wavelength of the feed light to the second laser wavelength of the feed light; and 
             based on a loss-to-transmission-length characteristic of the first laser wavelength before extended by the extender and a loss-to-transmission-length characteristic of the second laser wavelength after extended by the extender, the first optical fiber cable has a length that is equal to a transmission length where a loss due to the first laser wavelength before extended by the extender is equal to a loss due to the second laser wavelength after extended by the extender.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
             BAE (US Patent Application Publication No: 2014/0320313 A1) is cited to show a method and system of supplying power and data (see abstract and fig. 2), comprising of an optical power transmitter (130, fig. 2), an extender (220, fig. 2), an optical power receiver (310, fig. 2), a power supply portion (320, fig. 2), and a monitoring system (400, fig. 2).    
             White et al. (US Patent No: 9,425,769 B1) is cited to show a method and system of providing optical power (see abstract and fig. 3e), comprising of power light sources (24-1, 24-3, fig. 3e), a fiber cable (18-3, fig. 3e), and light detectors (14, 36).  
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636